Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner notified Applicant representative Pramod Chintalapoodi via voicemail on 08/13/2021.
The application has been amended as follows: 
Withdrawn claims 8-17 are now cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination, to teach or suggest the newly amendment (see 08/09/2021 claim set) incorporated in independent claim 1, from previous (now cancelled) claim 3. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632